UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 22, 2011 Multimedia Games Holding Company, Inc. (Exact name of Registrant as Specified in its Charter) 000-28318 (Commission File Number) Texas 74-2611034 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 206 Wild Basin Road South, Bldg. B, Suite 400, Austin, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (512)334-7500 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act 17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01 Regulation FD Disclosure. On September 22, 2011, members of management of Multimedia Games Holding Company, Inc. (the “Company”) presented the attached presentation to the Nevada Gaming Commission.A copy of the materials presented by the Company is furnished as Exhibit 99.1 to this 8-K and is incorporated by reference herein. On September 23, 2011, the Company issued a press release announcing that the Nevada Gaming Commission has granted the Company’s wholly-owned subsidiary, Multimedia Games, Inc., manufacturer’s and distributor’s licenses and licensed members of the Company’s senior management team and Board of Directors.A copy of the press release is included as Exhibit 99.2 to this report and is incorporated by reference herein. In accordance with General Instruction B.2 of Form 8-K, the information set forth in this Item 7.01 and in the attached exhibits are deemed to be furnished and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or under the Exchange Act, whether made before or after the date hereof, except as expressly set forth by specific reference in such filing to this Current Report on Form 8-K.The presentation slides include statements intended as “forward-looking statements,” which are subject to the cautionary statement about forward-looking statements set forth therein. Item9.01. Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description Multimedia Games Holding Company, Inc. presentation materials, dated September 2011. Press Release, dated September 23, 2011, announcing the grant of Nevada manufacturer’s and distributor’s licenses. -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MULTIMEDIA GAMES HOLDING COMPANY, INC. Dated:September 23, 2011 By: /s/ Uri L. Clinton Uri L. Clinton Senior Vice President, General Counsel and Corporate Secretary -3- EXHIBIT INDEX Exhibit Number Description Multimedia Games Holding Company, Inc. presentation materials, dated September 2011. Press Release, dated September 23, 2011, announcing the grant of Nevada manufacturer’s and distributor’s licenses. -4-
